UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                   -X


UNITED STATES OF AMERICA,

              V.                                            MEMORANDUM & ORDER
                                                            18-CR-219(WFK)
DARRELL SPRUILL,

                             Defendant.
                                                   -X


WILLIAM F. KUNTZ,II, United States District Judge:

On November 8, 2018, Darrell Spruill ("Defendant") pled guilty to Counts One and Two of the
Indictment. The Court now sentences him and provides a complete statement ofreasons pursuant
to 18 U.S.C. § 3553(c)(2) of those factors set forth by Congress and contained in 18 U.S.C. §
3553(a). For the reasons discussed below. Defendant is hereby sentenced to 57 months of
incarceration, 2 years of supervised release (with special conditions), and a $200.00 mandatory
special assessment.

                                       BACKGROUND


       On April 26,2018,the Government filed an Indictment charging Defendant with one
count ofFirearms Trafficking Conspiracy,in violation of 18 U.S.C. § 371,and one count of
Firearms Trafficking, in violation of 18 U.S.C. § 922(a)(1). Indictment, ECF No. 1. On
November 8,2018, Defendant pled guilty to Counts One and Two ofthe Indictment pursuant to

a plea agreement. See Plea Agreement,ECF No. 34.

       The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).
                                          DISCUSSION


I.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The
"starting point and the initial benchmark" in evaluating a criminal sentence is the Guidelines
sentencing range. Gall v. United States, 552\J,S. 3^,49(2001). If and when a district court
chooses to impose a sentence outside ofthe Sentencing Guidelines range,the court "shall state in
open court the reasons for its imposition ofthe particular sentence, and ...the specific reason for
the imposition of a sentence different from that described" in the Guidelines. 18 U.S.C. §
3553(c)(2). The court must also "state[] with specificity" its reasons for so departing or varying
"in a statement of reasons form." Id.

       "The sentencing court's written statement of reasons shall be a simple,fact-specific
statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a)." United States v. Davis,08-CR-0332,2010 WL 1221709, at *1 (E.D.N.Y.
Mar. 29, 2010)(Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to
consider in determining what sentence to impose on a criminal defendant. The Court addresses
each in turn.

II.     Analysis

        A. The Nature and Circumstances of the Offense and the History and
           Characteristics of the Defendant

        The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
the offense and the history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).
        Defendant was bom on June 2,1994 in Brooklyn, New York,to the marital umon of

Darrell Yates and Ann Spmill. Presentence Investigation Report("PSR")H 35,ECF No.44. His
father was in jail at the time of his birth. Id. During the presentence interview. Defendant stated
his parents lived together. Revised U.S. Probation Department Sentence Recommendation
("Revised Probation Mem.") at 2, ECF No. 51-1. To the contrary. Defendant's mother indicated
Defendant's father has been relatively absent for most of Defendant's life. Id.
       Defendant's father currently resides in Brooklyn, is unemployed, has unknown health

problems, and receives Social Security disability benefits. PSR H 36. Defendant noted that his
father is an active crack cocaine user. PSR ^ 37. Defendant has vivid memories of his father

stealing "whatever he could get his hands on," including Defendant's belongings, to feed his
father's drug habit. Id. Defendant noted he has forgiven his father and has attempted to help his
father in recent years, trying to talk his father out ofdepression, helping him around the house,
and taking him to medical appointments. Id.\ Def. Sentencing Mem.("Def. Mem.")at 3,ECF
No. 60. Defendant's relationship with his father has become close over the years. PSR ^ 37.

His father is supportive of Defendant despite his conviction. Id.

       Defendant's mother suffers from heart disease, is unemployed, and receives Social

Security disability benefits. Id. f 38. Defendant enjoys a close relationship with his mother. Id.
She described him as a loving son who "got caught up in the wrong situation" and "has learned
his lesson." Id. Defendant's mother is supportive of him despite his conviction. Id.

        Defendant has two full siblings, both of whom are in good health: Danisha Yates and
Davon Yates. Id. H 39. Danisha Yates, age 28, resides in Brooklyn, is unemployed, and has a
child. Id. Davon Yates, age 23,resides in Newark,New Jersey, is a package handler at United
Parcel Service and has no children. Id. Defendant also has a maternal half-sibling. Crystal

Spruill, who is in good health and resides in Brooklyn. Crystal Spruill is a counselor at a youth
detention facility and has a child. Id. She describes Defendant as loving towards his family,
whom Defendant describes as his "everything." Def. Mem.Ex. B. Crystal Spruill stated when

Defendant was a baby,their mother fell ill and Crystal became Defendant's surrogate mother.
Id. Defendant has close ties with all his siblings, and they continue to stand by him. PSR f 39.
       Defendant began dating Aaliyah Rogers in 2015 and the couple resides together in

Brooklyn. Id. f 40. Ms. Rogers is healthy and works as a manager at a supermarket. Id.

Defendant states that she is supportive despite his arrest. Id. On January 1, 2020, Ms. Rogers

gave birth to a baby girl. Def. Mem.at 1. Defendant states that he is intent on raising her has a
good father. Id.

       Defendant is a lifelong resident ofNew York. PSR f 41. Defendant reports he does not

have a history ofserious medical problems. Id. ^ 43. On March 12,2019, while not complying
with the terms of his bond release, Defendant was shot in the arm and injured. Id. ^5.

Defendant has a history of marijuana use but states he has been able to abstain from drugs on his
own. Id. UK 45,46. Defendant tested positive for illicit substances on the following dates: May 2,
2018,for marijuana; May 31,2018,for marijuana and alcohol; and March 13,2019,for alcohol,
opiates, and oxycodone. Id. K 46. The positive test results for narcotics on March 13,2019 are
perhaps the result of medication administered to Defendant when he was hospitalized for
treatment of a gunshot wound. Id. Defendant tested negative for illicit substances on July 27,
2018, September 13,2018, October 17,2018, January 23,2019, and January 30,2019. Id.
       Defendant is an associate ofthe Brooklyn-based Boss Family street gang which engages

in various criminal activities, including narcotics and firearm trafficking. M K 8. With respect

to the underlying offense, between April 2017 and January 2018, Defendant illegally sold
twenty-two firearms to undercover New York Police Department detectives. PSR KK 6,7;
Revised Probation Mem. at 2. Defendant obtained most ofthe firearms from co-conspirator

Francis Whitmire. PSRK 10. Two firearms were reported stolen. Id.\ Revised Probation Mem.
at 2. Defendant also sold ammunition,including large-capacity magazines. Revised Probation

Mem.at 3. Defendant was arraigned on May 1,2018. ECF No.6. On November 8,2018,
Defendant pled guilty to Counts One and Two: Conspiracy to Commit Firearm Trafficking and

Firearms Trafficking in violation of 18 U.S.C. § 371 and 18 U.S.C. § 924(a)(1)(D). Plea

Agreement,ECF No. 34. Defendant was granted bond release on May 2,2018. ECF No.6.
Defendant violated his pretrial supervision on March 12, 2019, by staying out late to drink

alcohol and socialize with friends. Revised Probation Mem. at 2. On this same night, while

outside his apartment building. Defendant was shot by an unknown assailant. Id.

       B. The Need for the Sentence Imposed

       The second § 3553(a)factor instructs the Court to consider "the need for the sentence

imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law,and to
provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
(C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

       The Court's sentence recognizes the seriousness of Defendant's offense and punishes

Defendant accordingly. It seeks to deter Defendant from further criminal activity,from

disregarding U.S. law, and from engaging in illicit activity.

        C. The Kinds of Sentences Available

        The third § 3553(a)factor requires the Court to detail "the kinds of sentences available"
for Defendant. 18 U.S.C. § 3553(a)(3).

        Defendant pled guilty to Counts One and Two ofthe Indictment charging him with

Firearms Trafficking Conspiracy and Firearms Trafficking, in violation 18 U.S.C. § 371 and 18
U.S.C. § 922(a)(1). Plea Agreement,ECF No. 34. By statute. Defendant faces a maximum term
ofimprisonment offive years on each count and a maximum term ofsupervised release ofthree
years to run concurrently. 18 U.S.C. §§ 371 and 924(a)(1)(D); 18 U.S.C. §§ 3583(a)and
3583(b)(2); 18.U.S.C. § 3624(e). Defendant also faces a maximum fine of$250,000.00, id. §
3571(b)(3); and a mandatory special assessment of$200.00,18 U.S.C. § 3013. Defendant may
be sentenced to a minimum probation ofone year and a maximum probation of5 years, to run

concurrently. 18 U.S.C. § 3561(c)(1); 18 U.S.C. § 3564(b). One ofthe following must be
imposed as a condition of probation unless extraordinary circumstances exist: a fine, restitution,
or community service. 18 U.S.C. § 3563(a)(2).

       D. The Kinds of Sentence and the Sentencing Range Established for
           Defendant's Offenses


       The fourth § 3553(a)factor requires the Court to discuss "the kinds of sentence and the
sentencing range established for... the applicable category of offense committed by the
applicable category of defendant as set forth in the guidelines[.]" Id. § 3553(a)(4)(A).
        All parties agree, for a violation of 18 U.S.C. § 371 and 18 U.S.C. § 922(a)(1), the
applicable Guideline,§ 2K2.1(a)(4)(B)(i)(I), provide a base offense level oftwenty (20). United
States Sentencing Commission, Guidelines Manual("USSG")§ 2K2.1(a)(4)(B)(i)(I). Because
the offense involved twenty-two(22)firearms, the offense level is increased by four(4)levels
per USSG § 2K2.1(b)(1)(B), and because the defendant engaged in the trafficking offirearms, an
additional four(4)levels are added per USSG § 2K2.1(b)(5).

        Defendant has clearly demonstrated acceptance of responsibility for the offense.

Accordingly, the offense level is decreased by two levels. Id. § 3El.l(a). Because the
Government was notified in a timely manner of Defendant's intention to enter a plea of guilty,
the offense level is decreased by one additional level. Id. § 3El.l(b). All parties agree this
calculation yields an offense level of 25. Second Addendum to the PSR ^ 27,ECF No.51; Def.
Objection to PSR at 1, ECF No.46; Gov't Sentencing Mem.("Gov't Mem.")at 4,ECF No.61.

Because Defendant has no prior convictions. Defendant's criminal history category is I.

       A total offense level of25 and a criminal history category ofI yields a Guidelines term of

imprisonment range of57 to 71 months. USSG Ch. 5, Part A. The Guidelines further

recommend a maximum term ofsupervised release ofthree years to run concurrently, id. §§

3583(a)and 3583(b)(2),§ 3624(e), and a fine of between $20,000.00 and $250,000.00, id. §
5E1.2(c)(3). The Guidelines advise Defendant is ineligible for probation. Id. § 5B1.1 n.2.
       Probation recommends a sentence of57 months on each count, to run concurrently, and 2

years Supervised Release, to run concurrently with special conditions. See Revised Probation
Mem. at 1. The Government requests a sentence within the Guidelines. Gov't Mem.at 5.

Defense counsel requests a probationary sentence, noting, among other things. Defendant's
"history and characteristics" and low risk ofrecidivism, urging a non-incarceratory sentence.
       E. Pertinent Policy Statenient(s) of the Sentencing Commission

       The fifth § 3553(a)factor requires the Court to evaluate "any pertinent policy
statement... issued by the Sentencing Commission." 18 U.S.C. § 3553(a)(5). This factor is not
relevant to Defendant's sentencing.

        F. The Need to Avoid Unwarranted Sentence Disparities

        The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted
sentence disparities among defendants with similar records who have been found guilty of
similar conduct." 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and
Order, and considering the other six § 3553(a)factors, the Court's sentence avoids unwarranted
sentence disparities.
       G. The Need to Provide Restitution

       Finally, the seventh § 3553(a)factor, which requires the Court to touch upon "the need to

provide restitution to any victims ofthe offense," 18 U.S.C. § 3553(a)(7), is not applicable in

Defendant's case, see 18 U.S.C. § 3663.

                                         CONCLUSION


       A sentence of57 months ofincarceration,2 years ofsupervised release(with special

conditions), and a $200.00 special assessment is appropriate and comports with the dictates of§

3553. This sentence is consistent with, and is sufficient but no greater than necessary to

accomplish, the purposes of§ 3553(a)(2).

       The Court expressly adopts the factual findings of the Presentence Investigation Report

and the addenda thereto, barring any errors contained therein, to the extent they are not

inconsistent with this opinion.



                                                     SO ORDERE



                                                       s/WFK
                                                     HON. WILLIAIvl K KUNTZ,II
                                                     UNITED STATES DISTMCT JUDGE


Dated: January 31,2020
       Brooklyn, New York
